Exhibit 10.1


EXECUTION VERSION
     FIRST AMENDMENT dated as of December 19, 2008 (this “Amendment”) to the
Credit Agreement dated as of June 13, 2008, as amended and restated as of
August 14, 2008 (as amended, restated or otherwise modified from time to time,
the “Credit Agreement”), among PAREXEL INTERNATIONAL CORPORATION, a
Massachusetts corporation (the “Administrative Borrower”), PAREXEL INTERNATIONAL
HOLDING B.V., a private company with limited liability (besloten vennootschap
met beperkte aansprakelijkheid) (the “Dutch Borrower”), PAREXEL INTERNATIONAL
HOLDING UK LIMITED, a company incorporated in England and Wales (“Bidco”; and
together with the Administrative Borrower, the Dutch Borrower and other Persons
who are or hereafter are designated as Borrowers pursuant to Section 2.21 of the
Credit Agreement, the “Borrowers”), the Subsidiaries of the Borrowers party
thereto, the lenders party thereto (the “Lenders”), JPMORGAN CHASE BANK, N.A.,
as Administrative Agent, J.P. MORGAN EUROPE LIMITED, as London Agent, and
KEYBANK NATIONAL ASSOCIATION, as Syndication Agent.
          The Administrative Borrower has requested that the Lenders amend the
Credit Agreement, and the Lenders are willing to amend the Credit Agreement, on
the terms and subject to the conditions set forth herein. Capitalized terms used
and not otherwise defined herein have the meanings assigned to them in the
Credit Agreement.
          Accordingly, in consideration of the mutual agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:
          SECTION 1. Amendments.
          (a) The definition of “Alternate Base Rate” is hereby amended and
restated to read in its entirety as follows:
“‘Alternate Base Rate’ means, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1% and (c) the Adjusted LIBO
Rate for a one month Interest Period in Dollars on such day (or if such day is
not a Business Day, the immediately preceding Business Day) plus 1%, provided
that, for the avoidance of doubt, the Adjusted LIBO Rate for any day shall be
based on the rate appearing on Reuters Screen LIBOR01 Page (or on any successor
or substitute page of such page) at approximately 11:00 a.m. London time on such
day. Any change in the Alternate Base Rate due to a change in the Prime Rate,
the Federal Funds Effective Rate or the Adjusted LIBO Rate shall be effective
from and including the effective date of such change in the Prime Rate, the
Federal Funds Effective Rate or the Adjusted LIBO Rate, respectively.”

 



--------------------------------------------------------------------------------



 



2
          (b) Section 6.9(c) of the Credit Agreement is hereby amended and
restated to read in its entirety as follows:
“The Administrative Borrower will not permit Consolidated Net Worth as of the
last day of any fiscal quarter to be less than 80% of Consolidated Net Worth as
of March 31, 2008 (as set forth in the Administrative Borrower’s Form 10-Q for
such period), (i) increased by (A) 50% of Consolidated Net Income for each
fiscal quarter ended after March 31, 2008 (with no reduction for any fiscal
quarter in which Consolidated Net Income is negative), plus (B) 100% of all Net
Equity Proceeds which are received and retained by the Administrative Borrower
from and after March 31, 2008, plus (C) 100% of the incremental amount added to
Consolidated Net Worth immediately upon the consummation of the ClinPhone
Acquisition, plus (D) the lesser of (x) $50,000,000 and (y) the amount by which
Consolidated Net Worth as of the last day of such fiscal quarter shall have been
increased net of the amount by which Consolidated Net Worth as of such day shall
have been reduced, in each case by foreign currency translation adjustments made
in fiscal quarters ended after March 31, 2008 to the value of assets and
liabilities on the balance sheet on March 31, 2008, and (ii) reduced by the
lesser of (x) $50,000,000 and (y) the amount by which Consolidated Net Worth as
of the last day of such fiscal quarter shall have been reduced net of the amount
by which Consolidated Net Worth as of such day shall have been increased, in
each case by foreign currency translation adjustments made in fiscal quarters
ended after March 31, 2008 to the value of assets and liabilities on the balance
sheet on March 31, 2008.”
          SECTION 2. Representations and Warranties. To induce the other parties
hereto to enter into this Amendment, the Administrative Borrower (on behalf of
itself and its Subsidiaries) represents and warrants to each of the Lenders and
the Administrative Agent that, as of the Amendment Effective Date:
          (a) after giving effect to this Amendment, the representations and
warranties of each Loan Party set forth in the Loan Documents are true and
correct on and as of the Amendment Effective Date with the same effect as though
made on and as of the Amendment Effective Date, except for representations and
warranties that expressly relate to an earlier date, which representations and
warranties were true and correct as of such earlier date; and
          (b) after giving effect to this Amendment, no Default or Event of
Default has occurred and is continuing.
          SECTION 3. Effectiveness. This Amendment shall become effective on the
date (the “Amendment Effective Date”) when each of the conditions set forth in
this Section 3 shall have been fulfilled to the satisfaction of the
Administrative Agent.
          (a) Counterparts. The Administrative Agent shall have received
counterparts hereof executed on behalf of each of the Administrative Borrower,
the Subsidiary Guarantors and the Required Lenders.

 



--------------------------------------------------------------------------------



 



3
          (b) Amendment Fee. The Administrative Agent shall have received
payment from the Administrative Borrower, for the account of each Lender that
executes and delivers this Amendment at or prior to 12:00 p.m., EST, on
December 19, 2008, an amendment fee (the “Amendment Fee”) in an aggregate amount
equal to two-and-a-half basis points on the principal amount of the Loans and
Commitments of such Lender. The Amendment Fee shall be payable in immediately
available funds and, once paid, such fee or any part thereof shall not be
refundable.
          (c) Fees and Expenses. The Administrative Agent shall have received
payment by the Administrative Borrower of all fees and reasonable out-of-pocket
expenses, to the extent invoiced, to be paid or reimbursed to it by the
Administrative Borrower in connection herewith.
          SECTION 4. Effect of Amendment. Except as expressly set forth herein,
this Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, amend or otherwise affect the rights and remedies of the Lenders, the
Issuing Bank, the Administrative Agent or the London Agent under the Credit
Agreement or any other Loan Document, and shall not alter, modify, amend or in
any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other Loan Document, all of
which are ratified and affirmed in all respects and shall continue in full force
and effect. Nothing herein shall be deemed to entitle any Borrower or Subsidiary
Guarantor to a consent to, or a waiver, amendment, modification or other change
of, any of the terms, conditions, obligations, covenants or agreements contained
in the Credit Agreement or any other Loan Document in similar or different
circumstances. This Amendment shall apply and be effective only with respect to
the provisions of the Credit Agreement specifically referred to herein. After
the Amendment Effective Date, any reference to the Credit Agreement shall mean
the Credit Agreement as amended hereby. This Amendment shall constitute a “Loan
Document” for all purposes of the Credit Agreement and the other Loan Documents.
          SECTION 5. Reaffirmation of Guarantees and Loan Documents. Each of the
Subsidiary Guarantors, by its signature below, hereby (a) agrees that,
notwithstanding the effectiveness of this Amendment, the Subsidiary Guarantee
Agreement to which it is a party and each of the other Loan Documents continue
to be in full force and effect and (b) affirms and confirms its guarantee of all
of the Obligations, all as provided in the Credit Agreement, the Subsidiary
Guarantee Agreement and the other Loan Documents, as executed, and acknowledges
and agrees that such guarantee continues in full force and effect in respect of
the Obligations under the Credit Agreement, as amended hereby, and the other
Loan Documents.
          SECTION 6. Costs and Expenses. The Administrative Borrower agrees to
reimburse the Administrative Agent for its reasonable out-of-pocket expenses in
connection with this Amendment, including the reasonable fees, charges and
disbursements of counsel.
          SECTION 7. Counterparts. This Amendment may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.

 



--------------------------------------------------------------------------------



 



4
Delivery of an executed counterpart of a signature page of this Amendment by
telecopy or other electronic image transmission shall be effective as delivery
of a manually executed counterpart hereof.
          SECTION 8. Applicable Law. THIS AMENDMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.
          SECTION 9. Headings. The headings of this Amendment are for purposes
of reference only and shall not limit or otherwise affect the meaning hereof.

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be duly executed by their duly authorized officers, all as of the date and year
first above written.

              PAREXEL INTERNATIONAL CORPORATION
        by   /s/ James F. Winschel, Jr.           Name:   James F. Winschel,
Jr.          Title:   SVP and CFO          Subsidiary Guarantors:

PAREXEL INTERNATIONAL, LLC
        by   /s/ James F. Winschel, Jr.           Name:   James F. Winschel,
Jr.          Title:   Treasurer          PERCEPTIVE INFORMATICS, INC.
        by   /s/ James F. Winschel, Jr.           Name:   James F. Winschel,
Jr.          Title:   Treasurer          JPMORGAN CHASE BANK, N.A.,
individually and as Administrative Agent
        by   /s/ D. Scott Farquhar           Name:   D. Scott Farquhar         
Title:   Vice President   

 



--------------------------------------------------------------------------------



 



         

LENDER SIGNATURE PAGE TO AMENDMENT
TO THE PAREXEL CREDIT AGREEMENT

          To Approve this Amendment:

Name of Institution: KeyBank National Association

    by   /s/ TJ Purcell         Name:   THOMAS J. PURCELL        Title:   SENIOR
VICE PRESIDENT            by     1     Name:           Title:      

 

1   For any institution requiring a second signature line.

 



--------------------------------------------------------------------------------



 



LENDER SIGNATURE PAGE TO AMENDMENT
TO THE PAREXEL CREDIT AGREEMENT

          To Approve this Amendment:

Name of Institution: R.B.S. Citizens, N.A.

    by   /s/ Darcy Salinger         Name:   Darcy Salinger        Title:   Vice
President            by     1      Name:           Title:      

 

1   For any institution requiring a second signature line.

 



--------------------------------------------------------------------------------



 



LENDER SIGNATURE PAGE TO AMENDMENT
TO THE PAREXEL CREDIT AGREEMENT

          To Approve this Amendment:

Name of Institution: HSBC Bank USA, NA
      by   /s/ Elise M Russo         Name:   Elise M Russo        Title:   First
Vice President            by     1      Name:           Title:      

 

1   For any institution requiring a second signature line.

 



--------------------------------------------------------------------------------



 



LENDER SIGNATURE PAGE TO AMENDMENT
TO THE PAREXEL CREDIT AGREEMENT

          To Approve this Amendment:

Name of Institution: HSBC BANK PLC
      by   /s/ Peter Ian Wood         Name:   PETER IAN WOOD        Title:  
SENIOR CORPORATE BANK MANAGER FOR AND ON BEHALF OF HSBC BANK PLC            by  
  1      Name:           Title:      

 

1   For any institution requiring a second signature line.

 



--------------------------------------------------------------------------------



 



LENDER SIGNATURE PAGE TO AMENDMENT
TO THE PAREXEL CREDIT AGREEMENT

          To Approve this Amendment:

  Name of Institution: /s/ Fifth Third Bank             by   /s/ Valerie
Schanzer         Name:   Valeria Schanzer        Title:   Vice President       
    by     1      Name:       Title:      

 

1   For any institution requiring a second signature line.

 



--------------------------------------------------------------------------------



 



LENDER SIGNATURE PAGE TO AMENDMENT
TO THE PAREXEL CREDIT AGREEMENT

          To Approve this Amendment:

Name of Institution: ABN AMRO Bank N.V. (representing MEW MBU II N.V.)
    by   /s/ E.W.A. de Rayter de Wildt         Name:   E.W.A. de Rayter de
Wildt        Title:   Vice President, Relationship Manager            by   /s/
Mw Drs A M J H de Kleijn1         Name:   Mw Drs A M J H de Kleijn       
Title:   Senior Vice President   

 

1   For any institution requiring a second signature line.

 



--------------------------------------------------------------------------------



 



LENDER SIGNATURE PAGE TO AMENDMENT
TO THE PAREXEL CREDIT AGREEMENT

          To Approve this Amendment:

Name of Institution: Bank of America
      by   /s/ Linda Alto         Name:   Linda Alto        Title:   SVP       
    by     1     Name:           Title:      

 

1   For any institution requiring a second signature line.

 



--------------------------------------------------------------------------------



 



LENDER SIGNATURE PAGE TO AMENDMENT
TO THE PAREXEL CREDIT AGREEMENT

          To Approve this Amendment:

Name of Institution: PNC BANK, NATIONAL ASSOCIATION      by   /s/ Robert M.
Martin         Name:   Robert M. Martin        Title:   Senior Vice President   
        by     1     Name:           Title:      

 

1   For any institution requiring a second signature line.

 



--------------------------------------------------------------------------------



 



LENDER SIGNATURE PAGE TO AMENDMENT
TO THE PAREXEL CREDIT AGREEMENT

          To Approve this Amendment:

Name of Institution: Northern Trust
      by   /s/ Tamara Dowd         Name:   Tamara Dowd        Title:   Vice
President            by     1     Name:           Title:      

 

1   For any institution requiring a second signature line.

 